Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

This Office Action is responsive to Applicant’s amendment and request for reconsideration of application 16/615,987 filed on August 08, 2022.

Response to Arguments

Applicant’s arguments with respect to U.S.C. 112 rejection have been fully considered and are persuasive.  The U.S.C. 112 rejection has been withdrawn.
Applicant argues: Without conceding the propriety of this rejection, Applicant has amended claim 11 in view of the Examiner's comments. Applicant respectfully submits that the claim is now even more directed to patentable subject matter.
Examiner respectively disagrees. The amendments added to the claims do not render the claims patent eligible. More specifically, the obtaining steps still considered an abstract idea i.e. collecting information regardless of the type of data or the intended use for the information. Applicant fails to integrate the abstract idea into a real application. 
Kurihara and Anderson, whether taken individually or in combination, fail to disclose or render obvious at least "obtaining from the stored calculated dimensions, based on the transmitted identification information, basic data used for calculating a position of teeth of the bucket, the basic data is a dimension obtained based on manufacturing data of a component included in the work implement," as recited in claim 1.
The server including at least one processor and a memory, the at least one processor executes a program stored in the memory. Obtaining the basic data is , the basic data is a dimension obtained based on manufacturing data of a component included in the work implement. Since the claim is an apparatus claim i.e. a work machine system covers what a device is, not what a device does. More specifically, the claim contains a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. The preamble of the claim recites that the apparatus is “a work machine system”, and the body of the claim recite “a method comprising obtaining, based on the transmitted … basic data, the basic data is a dimension obtained based on manufacturing data of a component included in the work implement”. The claim was rejected over a reference which taught all the structural limitations of the claim. Kurihara discloses “ the processing unit 44 determines a current position of the measurement reference point .. of the bucket, .. and bucket information”. Information in ¶0085 is disclosed in ¶0081 and FIG. 12 discloses identification information of the bucket that is used to calculate the position of the bucket” ¶0085. However, the type of data obtained is immaterial to the structure of the work machine system and thus the claim was properly rejected.).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis – Step 1 
	Claim 1 is directed to a method (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
	Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
	Independent claim 11 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. 


	Claim 1 recites:
A work machine system comprising: a work machine having a work implement including a bucket; and a server that communicates with the work server, and wherein the server including at least one processor and a memory, the at least one processor executes a program stored in the memory, the program, when executed by the at least one processor, performs a method comprising:  obtaining, based on the transmitted identification information, basic data used for calculating a position of teeth of the bucket, the basic data is a dimension obtained based on manufacturing data of a component included in the work implement, and transmitting the obtained basic data to the work machine.

	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. Specifically, the “obtaining” step encompasses a user reading the identification numbers and based on the identification numbers he or she can locate in a lookup table  data based on the identification numbers, etc.. Accordingly, the claim recites at least one abstract idea.

101 Analysis – Step 2A, Prong II
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer or a processor, memory,  to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
	A method for controlling a server capable of communicating with a work machine having a work implement including a bucket, comprising: receiving, at the server from the work machine, identification information associated with the work machine; obtaining, by the server based on the received identification information, basic data used for calculating a position of teeth of the bucket, the basic data is a dimension obtained based on manufacturing data of a component included in the work implement; and transmitting, from the server, the obtained basic data to the work machine.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of “receiving from the work machine identification information associated with the work machine” the examiner submits that these limitation is recited at a high level of generality (i.e., as a general means of gathering information for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Furthermore., the limitation “transmitting the obtained basic data to the work machine” is also recited at a high level of generality (i.e. as a general means of transmitting the data packet that results  from the determining step), and amounts to mere post solution transmitting, which is a form of insignificant extra-solution activity. Furthermore, The claimed computer component “server” is recited at a high level of generality and are merely invoked as tools to perform communication of information. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
	The “work machine ” and “bucket” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose work machine environment.  The work machine is recited at a high level of generality.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract.
	101 Analysis – Step 2B 
	Regarding Step 2B of the Revised Guidance, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “receiving information .. and transmitting data data..” amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible. Therefore, claim 11 is ineligible under 35 USC §101. 
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (2016/0010312) in view of Anderson (5,848,485).

	Regarding claim 1, Kurihara discloses a work machine system (FIG. 1, “work machine 2”) comprising: 
	a work machine ((FIG. 1, “work machine 2”)  having a work implement including a bucket (FIG. 1, “bucket 8”); and 
	 
	the work machine identification information associated with the work machine  (¶0082, “stores a kind identification code 1 as a standard bucket.., the display input device 38 receives bucket information”), obtaining , based on the transmitted identification information, basic data used for calculating a position of the bucket (¶0085, “ the processing unit 44 determines a current position of the measurement reference point .. of the bucket 8 .. the current position of the blade tip of the bucket 8 calculated according to formula .. θ1, θ2, and θ3 of the boom 6, the arm 7, and the bucket 8..), the coordinates (xaen, yaen, zaen) of the measurement reference point Pen (for example, n=1, 2, 3, 4, 5) of the bucket 8 in the main vehicle body coordinate system COM can be determined using the inclination angles θ1, θ2, and θ3, the length L1 of the boom 6, the length L2 of the arm 7, the length L3 of the bucket 8, and bucket information”. Information in ¶0085 is disclosed in ¶0081 and FIG. 12 discloses identification information of the bucket that is used to calculate the position of the bucket), transmitting  the obtained basic data to the work machine (¶0081, “the processing unit 44 stores a kind identification code 1 as a standard bucket like the above-described bucket 8 in association with a registration identification code illustrated in FIG. 12”).  
wherein the basic data is a dimension obtained based on manufacturing data of a component included in the work implement (FIG. 2 and ¶0082, Examiner construes the different lengths and angles for each bucket part i.e. A, B.. in FIG. 12 as different dimensions).  
	Kurihara does not explicitly disclose teaches a server capable of communicating with the work machine;  a transmission unit; position of the teeth.
	Anderson teaches a server, The server including at least one processor and a memory, the at least one processor executes a program stored in the memory, (col. 14, lines 45-50, “receivers 106 and 110, is programmed to collect and analyze signals received by each antenna 108 and 112, and calculates at least the difference in elevation between the two antennas 108 and 112”), capable of communicating with the work machine (FIG. 1, transceiver 106 , Fig. 1, transceiver 52), position of the teeth (col. 6, lines 36-37, col. 1, lines 27-32, “ This angular information is then processed in accordance with trigonometric equations to provide a continuous indication of the depth of the digging teeth of the bucket relative to the mounting axis of the outreach boom.”). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the work machine system disclosed by Kurihara to incorporate the communication system taught by Anderson in order to accurately measure the position of the bucket by keeping the operating state of the machine stable. 
Obtaining the basic data is , the basic data is a dimension obtained based on manufacturing data of a component included in the work implement. Since the claim is an apparatus claim i.e. a work machine system covers what a device is, not what a device does. More specifically, the claim contains a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. The preamble of the claim recites that the apparatus is “a work machine system”, and the body of the claim recite “a method comprising obtaining, based on the transmitted … basic data, the basic data is a dimension obtained based on manufacturing data of a component included in the work implement”. The claim was rejected over a reference which taught all the structural limitations of the claim. Kurihara discloses “ the processing unit 44 determines a current position of the measurement reference point .. of the bucket, .. and bucket information”. Information in ¶0085 is disclosed in ¶0081 and FIG. 12 discloses identification information of the bucket that is used to calculate the position of the bucket” ¶0085. However, the type of data obtained is immaterial to the structure of the work machine system.
	Regarding claim 2, Kurihara discloses wherein the server further includes a storage that associates first basic data and second basic data with the identification information and thus store the first basic data and the second basic data as the basic data, wherein the program, when executed by the at least one processor performs the method further comprising obtaining the first basic data and the second basic data from the storage unit based on transmitted the identification information (¶0082, FIG. 12).  
	Regarding claim 3, Kurihara discloses wherein the storage unit  associates a first dimension obtained based on manufacturing data of a first component included in the work implement with the identification information and thus store the first dimension as the first basic data, and associate a second dimension obtained based on manufacturing data of a second component included in the work implement with the identification information stores the second dimension as the second basic data (¶0082, FIG. 12. Examiner construes  “measurement reference points, in addition to the bucket width, the bucket length, the bucket recess depth, the bucket height of the bucket 8” as manufacturing data).     
	Regarding claim 5, Anderson teaches wherein the work implement further includes a boom as the first component, and the manufacturing data is machining data obtained when machining the boom (col. 15, lines 39-42).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the work machine system disclosed by Kurihara to incorporate the communication system taught by Anderson in order to accurately measure the position of the bucket by keeping the operating state of the machine stable. 
	Regarding claim 11, claim 11 is rejected using the same art and rationale used to reject claim 1. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (2016/0010312) in view of Anderson (5,848,485) as applied to claim 3, and further in view of Bachmann (4,491,927)

	Regarding claim 6, Kurihara does not explicitly disclose, but Bachmann teaches wherein the work implement further includes a dipper stick as the first component, and the manufacturing data is machining data obtained when machining the dipper stick (claim 1).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the work machine system disclosed by Kurihara to incorporate the dipper stick as taught by Bachmann in order to reduce any unwanted inaccuracies during measurements.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (2016/0010312) in view of Anderson (5,848,485) as applied to claim 1, and further in view of Doyle (2018/0002888). 

	Regarding claim 7, Kurihara does not explicitly disclose, but Doyle teaches wherein the work implement further includes a dipper stick and a bucket pin that connects the 121213730.1ATTORNEY DOCKET NO. 209083-0190-00-US-594744Application No.: New Page 4bucket to the dipper stick, and the basic data is a dimension between the teeth of the work implement and the bucket pin (¶0040).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the work machine system disclosed by Kurihara to incorporate the dipper stick as taught by Doyle in order to reduce any restriction on the movement of the bucket during reversing in order to allow the bucket to scoop.   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (2016/0010312) in view of Anderson (5,848,485) as applied to claim 1, and further in view of Seki (2015/0330060). 

	Regarding claim 8, Kurihara does not explicitly disclose, but Seki teaches wherein the work machine further includes a receiving antenna for a global positioning satellite system, the work implement further includes a boom, and a foot pin attaching the boom to a vehicular body, and the basic data is a dimension representing a dimension between the receiving antenna and the foot pin (¶0002, “ the position coordinates of a blade edge of a bucket are computed based on position information from GPS antennas. Specifically, the position coordinates of the blade edge of the bucket are computed based on parameters such as positional relationship between the GPS antennas and a boom pin, respective lengths of a boom, an arm, and a bucket, respective direction angles of the boom, the arm, and the bucket, and other”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the work machine system disclosed by Kurihara to incorporate the GPS as taught by Seki in order to control the deterioration of the accuracy of calibrating parameters of a working machine included in an excavator.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (2016/0010312) in view of Anderson (5,848,485) as applied to claim 1, and further in view of Taekmoto (2015/0301518). 

	Regarding claim 9, Kurihara does not explicitly disclose, but Taekmoto teaches wherein the work machine previously stores the identification information, and when the work machine receives a predetermined operation, the work machine transmits the identification information to the server (¶0043, and FIG. 1).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the work machine system disclosed by Kurihara to incorporate the transmission of the identification information by Taekmoto in order  to enable the owner or the administrator, etc. to easily grasp the correlation between the operator and the operational information of the work machine while reducing time and labor to protect the personal information of the work machine operator.
	Regarding claim 10, Taekmoto teaches wherein the identification information is a machine number of the work machine (FIG. 4,¶0075).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the work machine system disclosed by Kurihara to incorporate the transmission of the identification information by Taekmoto in order  to enable the owner or the administrator, etc. to easily grasp the correlation between the operator and the operational information of the work machine while reducing time and labor to protect the personal information of the work machine operator.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCain (20006/0230645) teaches  A satellite positioning system receiving antenna (305,306) is attached to a know location relative to an arm. The position of a portion of an attachment is determined as a function of the determined position of the satellite positioning system-receiving antenna.
Furem (7,181,370) teaches Certain exemplary embodiments can comprise obtaining and analyzing data from at least one discrete machine, automatically determining relationships related to the data, taking corrective action to improve machine operation and/or maintenance, automatically and heuristically predicting a failure associated with the machine and/or recommending preventative maintenance in advance of the failure, and/or automating and analyzing mining shovels, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667